EXPLANATORY NOTE PowerShares DB US Dollar Index Trust (the “Trust”) is a Delaware statutory trust organized in two separate series - PowerShares DB US Dollar Index Bullish Fund and PowerShares DB US Dollar Index Bearish Fund (each a “Fund” and collectively the “Funds”).Since the Trust’s commencement of investment operations on February15, 2007, the managing owner has filed separate quarterly reports on Form 10-Q for each of the Funds beginning with the Form 10-Q for the quarterly period ended March 31, 2007.Duplicate versions of the Forms 10-Q for each Fund have similarly been filed for the Trust.As such, the Form 10-Q for each Fund could be located in the applicable Fund’s EDGAR Company Filings page and the Forms 10-Q for both Funds could be located in the Trust’s EDGAR Company Filings page. Although the Form 10-Qs have historically been filed in duplicate for both the Trust and the Funds, all details included therein, in particular the financial information, are Fund specific. Due to an EDGAR tagging error, the quarterly reports on Form 10-Q for the quarterly period ended June 30, 2016 filed with the Securities Exchange Commission on August 9, 2016 (the “Q2 Forms 10-Q”) were tagged for each of the Funds but the Trust was not appropriately tagged.As a result, the Q2 Forms 10-Q can be located in the EDGAR Company Filings page for each of the Funds, as applicable, but they are not located on the EDGAR Company Filings page for the Trust. The sole purpose of filing these Q2 Forms 10-Q is to file the Quarterly Reports on behalf of the Trust, among other things, so that they may be reflected on the EDGAR Company Filings page for the Trust.No changes have been made to any of the Q2 Form 10-Q. Each Q2 Form 10-Q speaks as of the original filing date of such Q2 Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Q2 Form 10-Q. UNITED STATES SECURITIES AND EXCHANGE COMMISSION
